Citation Nr: 1747603	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-12 752	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to March 1966, from August 21, 1966 to September 3, 1966, and from April 1967 to March 1969 (with additional service in the Marine Corps reserves).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Veterans Affairs (VA).  In July 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In September 2014, the matters were remanded for additional development.

The matter of the rating for PTSD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Competent medical evidence establishes that the Veteran's chronic left foot disability had its onset (was incurred) in service.  


CONCLUSION OF LAW

Service connection for a left foot disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 








REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants service connection for a left foot disability, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.   


Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran may establish service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), the second and third Shedden elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of § 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran contends, in essence, that he has a chronic left foot disability that had its onset in service and has persisted since.  His STRs are silent for any complaints, findings, treatment, or diagnosis of a left foot disability.  In March 1966 service separation examination, the feet were normal on clinical evaluation.  On March 1966, September 1966, and April 1967 reports of medical history, he denied any history of foot trouble.  On February 1969 service separation examination, the feet were normal on clinical evaluation.

At the July 2014 hearing, the Veteran testified that he sustained a left foot injury during Marine Corps basic training at Parris Island, South Carolina in August or September 1965.  He testified that he was seen at a unit dispensary and was found to have a bone spur, which was treated.  He testified that he reinjured his left foot in combat while stationed at the Phu Bai base camp.  His representative noted that the initial foot injury occurred during a period of active duty for training (ACDUTRA),.

On December 2016 VA examination (pursuant to the Board's remand), the Veteran reported that he injured his left foot in basic training and was told that he had a bone spur during service.  He reported that since service, he has had chronic recurrent left heel pain.  He reported that he consulted a private podiatrist in 1989 (the examiner noted that such records are not available for review) and had steroids injected into his left heel and mid arch on each one of three visits; he reported that he had so much pain with the injections that he did not return, and the injections only helped for a short time.  He related that shoe inserts were prescribed, but did not improve his foot pain so he stopped using them.  He reported that Dr. Scholl's inserts did not help either, and he no longer used any inserts.  The examiner noted the Veteran's hearing testimony regarding the history of his foot injury, including that the Board found such testimony to be presumed credible in its September 2014 remand.  The examiner noted the Veteran's multiple VA medical visits but could not identify any single visit with, or consultation with, podiatry throughout the records, and did not see repeated complaints about left heel/foot pain.  The examiner noted the Veteran's January 2010 complaint about right foot pain but not about the left, and presumed that the foot pain recorded on the Problem List dated April 2012 and several times subsequently refers to the January 2010 complaint of right foot pain.

Following a physical examination, the diagnoses included left hammer toes and bilateral calcaneal spurs.  Bilateral foot X-rays showed the presence of bilateral calcaneal spurs, more prominent on the right than the left foot; hammertoes were noted; there was no suggestion by the X-rays of any foot bone fractures, old or recent.  The examiner opined that the left foot condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the Veteran's claimed in-service injury, event or illness.  The examiner explained that a bone spur forms as the body tries to repair itself by building extra bone, and it typically forms in response to pressure, rubbing, or stress that continues over a long period of time, and some bone spurs form as part of the aging process.  The examiner stated that bone spurs form in the feet in response to tight ligaments, to activities such as dancing and running that put stress on the feet, and to pressure from being overweight or from poorly fitting shoes; pressure at the back of the heel from frequently wearing shoes that are too tight can cause a bone spur on the back of the heel.  The examiner noted that the time that it takes a spur to form or develop is variable and cannot be precisely ascertained because of all the different factors that might be involved in its development or formation.  The examiner opined that the presence of a left heel spur can be reasonably considered to be the result of a combat injury as the initial foot injury occurred during a period of ACDUTRA, which is consistent with the Veteran's DD-214 indicating pre-April 1967 service.  The examiner cited factors supporting and against the Veteran's claim and, in view of the presence of a left heel spur on recent X-Rays, which is the very first time that there is proof of its existence, opined that the left heel spur is at least as likely as not (a 50% or better probability) related to his military service (by way of injury therein).  The examiner further opined that the hammertoes are at least as likely as not (50% or greater probability) proximately due to or the result of the left heel spur, and that they are proximately the eventual result of the muscle imbalance precipitated by the left heel spur. 

The Board finds that there is reasonable documentation that the Veteran's chronic left foot disability was incurred in service.  He has submitted lay statements and testimony supporting that his left foot complaints became manifest in service.  The Board finds the statements and testimony credible; they correlate with reports and findings noted after service.  Particularly noteworthy is the VA examiner's opinion that the left heel spur may reasonably be considered a residual of an injury in service, and that the hammertoes noted on examination are proximately resulted from muscle imbalance precipitated by the left heel spur.  [The Board finds no reason to question the expertise of VA's own provider.]  Accordingly, the evidence reasonably supports that the Veteran's chronic left foot disability was incurred in service.  Resolving remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that all of the requirements for establishing service connection are met.  Service connection for a left foot disability is warranted.

ORDER

Service connection for a left foot disability is granted.


REMAND

On review of the record, the Board finds that the remaining matters must again be remanded for evidentiary development.  After the most recent supplemental statement of the case (SSOC) was issued in February 2017 (but before the record was transferred to the Board on July 26, 2017), the Veteran's attorney (on June 30, 2017) submitted additional evidence (a report of private psychological evaluation) without a waiver of AOJ initial consideration; a new SSOC was not issued.  This is a due process violation (in contrast to submission of additional evidence after the case is at the Board, in which circumstance waiver is assumed).  The matter must therefore be remanded for AOJ initial consideration of the additional evidence received.

The Board's September 2014 remand observed that a claim for a TDIU rating was raised by the record, based on the Veteran's contention that he was laid off due to symptoms of PTSD, and remanded the claim for development and adjudication by the AOJ.  The record does not show a rating decision addressing this matter; it appears that the claim of entitlement to TDIU was considered solely in a February 2017 SSOC.  Under 38 C.F.R. § 19.31(a), a SSOC may not be used to announce a decision on an issue not previously addressed in a SOC. See Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007) (emphasizing a SSOC is appropriate for readjudication purposes and finding 38 C.F.R. § 19.31(a) confirms a SSOC may not announce decisions on issues not previously addressed in a preceding SOC).  Due process requires that the AOJ address the TDIU claim in the first instance.  This must be done on remand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the private medical records received without a waiver of AOJ consideration after the issuance of the February 2017 SSOC, and arrange for any further development suggested by the information therein.

2.  The AOJ should ensure all development sought is complete, and then re-adjudicate the increased rating claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

3.  The AOJ should also provide the Veteran the appropriate notice with respect to a claim for a TDIU rating, afford him opportunity to respond and arrange for any further development indicated, and then adjudicate the claim.  The adjudication must be in a rating decision (not merely by SSOC).  If such claim is denied, the Veteran should be so advised, and also advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, that matter should also be returned to the Board.  [The Veteran is advised that this matter will not fully be before the Board unless he initiates, and perfects, an appeal of a negative determination by the AOJ.]

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


